Citation Nr: 1114669	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  09-47 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been presented to reopen a claim for service connection for residuals of a left knee injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and B.M.


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to September 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The issue of entitlement to service connection for residuals of a left knee disorder is addressed in the remand portion of the decision below and is remanded to the RO via the Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1.  A December 1985 rating decision denied entitlement to service connection for residuals of a left knee injury.  The Veteran was notified of that decision and did not appeal.  

2.  Evidence received since the December 1985 final rating decision was not previously of record and considered, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to service connection for residuals of a left knee injury is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and material evidence 

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issues on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2009).  This is so because the Board is taking action favorable to the Veteran by reopening his claim.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

In a December 1985 rating decision, the RO denied the Veteran's claim for service connection for residuals of a left knee injury on the basis that although the service treatment records showed that the Veteran injured his left knee during service, the evidence did not show that he developed a chronic left knee disorder during service and because no left knee disorder was shown on VA compensation examination in October 1985.  The Veteran was provided notice of that decision but did not appeal.  Accordingly, that decision is final.  38 U.S.C.A. § 7105.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2002).  

The regulations define "new" evidence as existing evidence not previously submitted to agency decision makers.  "Material" evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

At the time of the December 1985 rating decision, the evidence included the Veteran's statements, service treatment records, and the report of a VA compensation examination in October 1985.  The service treatment records show that the Veteran sustained an abrasion of the left knee in February 1984.  The records show that in June 1984 the Veteran again injured the left knee, sustaining a ligament sprain.  The knee was initially casted, and he later received physical therapy.  The Veteran was seen periodically for persistent left knee pain and was given a profile.  A note dated in October 1984 indicates that the Veteran was then feeling better; he then had no problem with running, but still had patellar pain on doing squats.  Examination in October 1984 was essentially normal, except for patellar crepitus.  The Veteran was seen in the clinic several times thereafter, but no complaints or abnormal clinical findings regarding the left knee were noted.  

A VA compensation examination was conducted in October 1985, shortly after the Veteran's separation from service.  The Veteran stated that his knee bothered him if he attempted running, jumping, climbing, or prolonged standing or walking.  He indicated that he had not seen a doctor about his knee for a year.  On examination, the Veteran's gait was noted as good.  The examiner stated that no "subjective" (sic) findings were seen on examination.  X-rays of the left knee was normal.  The listed diagnosis was history of a complaint of pain in the left knee, deep inside.  

Evidence added to the record since the final December 1985 rating decision includes VA clinical records dated since July 2007, private treatment records dated since October 2005, records developed in conjunction with the Veteran's claim for Social Security disability benefits, including an Administrative Law Judge's decision, the report of a VA compensation examination in October 2009, duplicate service treatment records, and the transcript of the Veteran's videoconference hearing before the Board in January 2011.  

The VA clinical records include an August 2007 record that lists left knee degenerative joint disease in the Veteran's past medical history, but does not provide any clinical findings or other information.  In addition, a report of VA x-rays of the Veteran's left knee in September 2007 lists an impression of mild degenerative changes of the patellofemoral joint space, otherwise negative.  Further, the VA compensation examiner in October 2009 diagnosed mild osteoarthritis of the left knee.  

To the extent that the December 1985 rating decision denied service connection due to no left knee disorder shown on the October 1985 VA compensation examination, the VA treatment and examination reports since 2007 are new and material, in that they were not previously of record and considered and because they relate to an unestablished fact necessary to substantiate the claim.  The Board finds that these records raise a reasonable possibility of substantiating the claim.  Therefore, evidence received since the December 1985 rating decision is new and material and the claim is reopened.  


ORDER

New and material evidence having been presented, the claim for service connection for residuals of a left knee injury is reopened, and to that extent only the appeal is granted.  


REMAND

As set forth above, the evidence received since the December 1985 rating decision includes VA treatment records dated since July 2007 and private treatment records dated since October 2005.  At his videoconference hearing, the Veteran testified that he was treated at the Indianapolis VA Medical Center (VAMC) in 1986.  No VA treatment records from that time period are of record, nor does it appear that any such records have been requested.  VA records are presumed to be of record.  Therefore, the case must be remanded to obtain all VA treatment records from the Indianapolis VAMC in 1986.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran also testified that he had been treated for his left knee at VA facilities in Carson, Kentucky, and Ft. Knox, Kentucky.  

Accordingly, the case is remanded for the following actions: 

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence, to include the names and addresses of all health providers who have evaluated or treated him for a left knee disorder since his separation from service.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources, including treatment records from the Indianapolis VAMC in 1986, and also all pertinent treatment records from VA facilities in Carson, Kentucky, and Ft. Knox, Kentucky.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  If, and only if, additional pertinent medical evidence is obtained, the Veteran must then be afforded the appropriate VA examination to determine the etiology of any left knee disorder found.  All pertinent symptomatology and clinical findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to and be reviewed by the examiner in conjunction with the requested study.  Following a review of the service and post-service treatment records and the clinical examination, and with consideration of the Veteran's statements, testimony, and his sister's hearing testimony regarding continuity of symptomatology, the examiner must state whether the Veteran currently has a left knee disorder that is related to the symptoms and findings shown during service.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the above development has been completed, the Veteran's claim for service connection for residuals of a left knee injury must be readjudicated.  If the claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



____________________________________________
JOY A. MCONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


